                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DARNELL L. RUSSELL,

                   Petitioner,                            8:19CV213

      vs.
                                                      MEMORANDUM
SCOTT FRAKES, Director of Nebraska                     AND ORDER
Department of Correctional Services; and
MICHELLE CAPPS, Warden of
Nebraska State Penitentiary, Lincoln,
Nebraska;

                   Respondents.


      This matter is before the court on preliminary review of Petitioner Darnell L.
Russell’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner raises the following claim in his
habeas corpus petition:

      Petitioner was denied effective assistance of counsel in violation of
      the Sixth and Fourteenth Amendments because counsel failed to
      properly investigate, research, prepare, and file a motion to suppress
      on the issue of the wiretaps of phone conversations and text messages
      obtained in violation of Neb. Rev. Stat. §§ 86-271 to 86-296 and the
      Fourth and Fourteenth Amendments and failed to preserve the issue
      for appeal.

(See Filing No. 1 at CM/ECF p. 16.)
       The court determines that this claim, when liberally construed, is potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of this claim or any defenses to
it or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.1

       Petitioner has also filed a Motion for Discovery generally seeking all
documents and evidence related to his state criminal proceedings. (Filing No. 3.)
“A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled
to discovery as a matter of course.” Williams v. Steele, 2013 WL 5838727, at *2
(E.D. Mo. Oct. 30, 2013) (citing Bracy v. Gramley, 520 U.S. 899, 904 (1997)).
Rule 6 of the Rules Governing Section 2254 Cases in the United States District
Courts provides that “[a] judge may, for good cause, authorize a party to conduct
discovery under the Federal Rules of Civil Procedure and may limit the extent of
discovery.” As set forth below, this progression order requires Respondents to file
any necessary state court records in support of a motion for summary judgment or,
if Respondents elect to file an answer, all state court records relevant to
Petitioner’s claim. A procedure is also set forth below explaining how Petitioner
may seek additional records if he deems the designation of state court records
insufficient or needs additional records from the designation. Accordingly, the
court will deny Petitioner’s request to conduct discovery at this time as premature.

       IT IS THEREFORE ORDERED that:

      1.    Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claim, as set forth in this
Memorandum and Order, is potentially cognizable in federal court.




       1
         In particular, the court questions whether Petitioner’s claim may be barred by the
statute of limitations because the petition was filed more than one year after Petitioner’s
judgment became final. See 28 U.S.C. § 2244(d)(1)(A).
                                            2
       2.    By December 12, 2019, Respondents must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: December 12, 2019: deadline for Respondents to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

            A.    The motion for summary judgment must be accompanied by a
                  separate brief, submitted at the time the motion is filed.

            B.    The motion for summary judgment must be supported by any
                  state court records that are necessary to support the motion.
                  Those records must be contained in a separate filing entitled:
                  “Designation of State Court Records in Support of Motion for
                  Summary Judgment.”

            C.    Copies of the motion for summary judgment, the designation,
                  including state court records, and Respondents’ brief must be
                  served on Petitioner except that Respondents are only required
                  to provide Petitioner with a copy of the specific pages of the
                  record that are cited in Respondents’ motion and brief. In the
                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                                        3
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, they should inform
                  the court by filing a notice stating that they will not file a reply
                  brief and that the motion is therefore fully submitted for
                  decision.

            F.    If the motion for summary judgment is denied, Respondents
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondents are
                  warned that failure to file an answer, a designation and a
                  brief in a timely fashion may result in the imposition of
                  sanctions, including Petitioner’s release.

       4.   If Respondents elect to file an answer, the following procedures must
be followed by Respondents and Petitioner:

            A.    By December 12, 2019, Respondents must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondents must file an answer. The answer must be
                                         4
     accompanied by a separate brief, submitted at the time the
     answer is filed. Both the answer and the brief must address all
     matters germane to the case including, but not limited to, the
     merits of Petitioner’s allegations that have survived initial
     review, and whether any claim is barred by a failure to exhaust
     state remedies, a procedural bar, non-retroactivity, a statute of
     limitations, or because the petition is an unauthorized second or
     successive petition. See, e.g., Rules 5(b) and 9 of the Rules
     Governing Section 2254 Cases in the United States District
     Courts.

C.   Copies of the answer, the designation, and Respondents’ brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondents are only required to provide
     Petitioner with a copy of the specific pages of the designated
     record that are cited in Respondents’ answer and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days after Respondents’ brief is filed,
     Petitioner must file and serve a brief in response. Petitioner
     must not submit any other documents unless directed to do so
     by the court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondents must file and serve a reply brief. In the event that
     Respondents elect not to file a reply brief, they should inform
     the court by filing a notice stating that they will not file a reply
                            5
                  brief and that the merits of the petition are therefore fully
                  submitted for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  January 13, 2019: check for Respondents’ answer and separate
                  brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      6.    Petitioner’s Motion for Discovery (filing no. 3) is denied.

      Dated this 28th day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                         6
